DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered. 

Response to Amendment
The amendment received on 10/17/2022 has been reviewed and considered with the following results: 
Applicant’s amendment and remarks with respect to the prior art rejections, mailed on 07/22/2022,  have been considered and found persuasive, as such; the prior art rejections have been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2 of U.S. Patent No. 11,011,244.  Although the claim at issue are not identical, they are not patentably distinct from each other because Claim 2 of the present application are rendered obvious by Claim 2 of U.S. Patent No. 11,011,244.  For example, the recitation “wherein, in a top view, a first conductive layer, a second conductive layer, and a third conductive layer are arranged so that the first conductive layer functioning as the power source line is located between the second conductive layer functioning as the clock signal line and the third conductive layer functioning as the output terminal, and the second conductive layer functioning as the clock signal line is not located between the first conductive layer functioning as the power source line and the third conductive layer functioning as the output terminal”, as recited in Claim 2 of the present application, is clearly rendered obvious by the claimed limitations “wherein a conductive layer comprises the gate of the second transistor and the gate of the third transistor” and “wherein the power source line is located between the first to second clock signal lines and the output terminal of the stage, and each of the first to second clock signal lines is not located between the power source line and the output terminal of the stage” of Claim 2 of U.S. Patent No. 11,011,244.  It would have been obvious to one of ordinary skill in the art to implement the power source line as the first conductive layer, the clock signal line as the second conductive layer, and the output terminal as the third conductive layer. 
Moreover, the recitation such as “wherein a channel width of the first transistor is larger than a channel width of the second transistor, wherein the channel width of the first transistor is larger than a channel width of the third transistor, and wherein the channel width of the first transistor is larger than a channel width of the fourth transistor”, as recited in Claim 5, is also rendered obvious.  It is notoriously well known in the art that increase a channel width of a transistor to a larger channel width will improve the response time of that transistor.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to set different ranges of the channel width of transistors, which is in each case optimally matched to its application such as the desire response time for each of the transistors.  Therefore, the recitation “wherein a channel width of the first transistor is larger than a channel width of the second transistor, wherein the channel width of the first transistor is larger than a channel width of the third transistor, and wherein the channel width of the first transistor is larger than a channel width of the fourth transistor” is also rendered obvious by Claim 2 of U.S. Patent No. 11,011,244.
Claims 3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2 of U.S. Patent No. 11,011,244.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 3 of the present application are rendered obvious by Claim 2 of U.S. Patent No. 11,011,244.  For example, the recitations such as “wherein a fourth conductive layer comprises a region serving as the gate of the second transistor and a region serving as the gate of the third transistor, wherein a gate signal line is electrically connected to the output terminal” and “wherein, in a top view, a first conductive layer, a second conductive layer, and a third conductive layer are arranged so that the first conductive layer functioning as the power source line is located between the second conductive layer functioning as the clock signal line and the third conductive layer functioning as the output terminal, and the second conductive layer functioning as the clock signal line is not located between the first conductive layer functioning as the power source line and the third conductive layer functioning as the output terminal”, as recited in Claim 3 of the present application, is clearly rendered obvious by the claimed limitations “wherein a gate of the second transistor and a gate of the third transistor are electrically connected to one another, wherein a conductive layer comprises the gate of the second transistor and the gate of the third transistor” and “wherein the power source line is located between the first to second clock signal lines and the output terminal of the stage, and each of the first to second clock signal lines is not located between the power source line and the output terminal of the stage” of Claim 3 of U.S. Patent No. 11,011,244.  It would have been obvious to one of ordinary skill in the art to implement the power source line as the first conductive layer, the clock signal line as the second conductive layer, the output terminal as the third conductive layer, and the gate of the second transistor and the gate of the third transistor are electrically connected to one another and implemented as the fourth conductive layer comprises a region serving as the gate of the second transistor and a region serving as the gate of the third transistor.
Moreover, the recitation such as “wherein a channel width of the first transistor is larger than a channel width of the second transistor, wherein the channel width of the first transistor is larger than a channel width of the third transistor, and wherein the channel width of the first transistor is larger than a channel width of the fourth transistor”, as recited in Claim 6, is also rendered obvious. It is notoriously well known in the art that increase a channel width of a transistor to a larger channel width will improve the response time of that transistor.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to set different ranges of the channel width of transistors, which is in each case optimally matched to its application such as the desire response time for each of the transistors.  Therefore, the recitation “wherein a channel width of the first transistor is larger than a channel width of the second transistor, wherein the channel width of the first transistor is larger than a channel width of the third transistor, and wherein the channel width of the first transistor is larger than a channel width of the fourth transistor” is also rendered obvious by Claim 2 of U.S. Patent No. 11,011,244.
Claim 4 is remain rejected, as per the prior Office Action, on the ground of nonstatutory double patenting as being unpatentable over Claim 2 of U.S. Patent No. 11,011,244.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 4 of the present application are rendered obvious by Claim 2 of U.S. Patent No. 11,011,244.  For example, the recitation "wherein, in a top view, the power source line is located between the clock signal line and the output terminal, and the clock signal line is not located between the power source line and the output terminal", as recited in Claim 4 of the present application, is clearly rendered obvious by the claimed limitations “wherein the power source line is located between the first to second clock signal lines and the output terminal of the stage, and each of the first to second clock signal lines is not located between the power source line and the output terminal of the stage” of Claim 2 of U.S. Patent No. 11,011,244.  
Furthermore, the recitation such as “wherein a second conductive layer comprises a region serving as the other of the source and the drain of the second transistor and a region serving as the other of the source and the drain of the third transistor” is also rendered obvious.  Claim 2 of U.S. Patent No. 11,011,244 teaches “wherein a conductive layer comprises the gate of the second transistor and the gate of the third transistor” for connecting the gate terminal of the transistors together.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement another conductive layer so that a second conductive layer for connecting the gate terminal of the other transistors that need connecting to same electrical signal in order to avoid the problem of crossing wires. Therefore, the recitation “wherein a second conductive layer comprises a region serving as the other of the source and the drain of the second transistor and a region serving as the other of the source and the drain of the third transistor” is also rendered obvious by Claim 2 of U.S. Patent No. 11,011,244.
Moreover, the recitation such as “wherein a channel width of the first transistor is larger than a channel width of the second transistor, wherein the channel width of the first transistor is larger than a channel width of the third transistor, and wherein the channel width of the first transistor is larger than a channel width of the fourth transistor” is also rendered obvious. It is notoriously well known in the art that increase a channel width of a transistor to a larger channel width will improve the response time of that transistor.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to set different ranges of the channel width of transistors, which is in each case optimally matched to its application such as the desire response time for each of the transistors.  Therefore, the recitation “wherein a channel width of the first transistor is larger than a channel width of the second transistor, wherein the channel width of the first transistor is larger than a channel width of the third transistor, and wherein the channel width of the first transistor is larger than a channel width of the fourth transistor” is also rendered obvious by Claim 2 of U.S. Patent No. 11,011,244.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        November 8, 2022